Dismissed w.o.j. and Opinion Filed October 16, 2017




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01169-CV
                                       No. 05-17-01170-CV

                      IN RE SENRICK SHERN WILKERSON, Relator

                 Original Proceeding from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-01183 and F10-01184

                              MEMORANDUM OPINION
                            Before Justices Lang, Brown, and Stoddart
                                   Opinion by Justice Stoddart
       Before the Court is relator’s October 2, 2017 “petition for nunc pro tunc and order,”

which we construe as a petition for writ of mandamus. In this original proceeding, relator asks

this Court to issue a writ directing the Dallas Police Department to send copies of the original

arrest reports in the underlying trial court cause numbers to this Court and the district court.

       This Court does not have jurisdiction to issue a writ of mandamus against the Dallas

Police Department unless it is necessary to enforce our own jurisdiction. TEX. GOV’T CODE §

22.221(a) (court of appeals may only issue writ of mandamus against district and county judges

or as necessary to enforce jurisdiction of appellate court); In re Wilkerson, No. 05-16-00322-CV,

2016 WL 1320815, at *1 (Tex. App.—Dallas Apr. 5, 2016, orig. proceeding) (mem. op.) (citing

In re Simpson, 997 S.W.2d 939, 939 (Tex. App.—Waco 1999, orig. proceeding)). Relator has no

appeal pending in this Court and, therefore, our jurisdiction is not in jeopardy. Accordingly, we
dismiss relator’s October 2, 2017 “petition for nunc pro tunc and order” for want of jurisdiction.




                                                     /s/Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE


171169F.P05




                                               –2–